     Case 3:19-cv-01316-RDM-CA Document 30 Filed 03/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABDULLAH MUHAMMAD,                              Civil No. 3:19-cv-1316

             Plaintiff                          (Judge Mariani)

      V.

LEA MARTIN, et al. ,

             Defendants

                              ft,,      ORDER

      AND NOW, this       f   dai of March, 2021, upon consideration of Defendants'

motion (Doc. 17) for summary judgment, and Plaintiffs cross-motion (Doc. 22) for summary

judgment, and for the reasons set forth in the accompanying Memorandum, IT IS HEREBY

ORDERED THAT:

      1.     Defendants' motion (Doc. 17) for summary judgment is GRANTED.

      2.     The Clerk of Court is directed to ENTER judgment in favor of Defendants Lea
             Martin and Lawrence Mahally, and against Plaintiff.

      3.     Plaintiffs cross-motion (Doc. 22) for summary judgment is DENIED.

      4.     The Clerk of Court is directed to CLOSE this case.

      5.     Any appeal from this Order is DEEMED frivolous and not taken in good
             faith . See 28 U.S.C. § 1915(a)(3).




                                         Robert D. Mariani
                                         United States District Judge
